DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-10 and 12-15, in the reply filed on 07/14/2021 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2021.
Applicants further elect (polyvinyl) caprolactam polyvinyl acetate polyethylene glycol copolymer as specific polymer, PEG 200 as specific plasticizer and oxybutynin as specific active ingredient. Claims 1-10 and 12-15 read on the elected species and are under examination.

Claims 1-15 are pending, claims 1-10 and 12-15 are under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/EP2018/082090, filed on 11/21/2018, which claims priority from German patent application DE102017127433.2, filed on 11/21/2017.

Information Disclosure Statement


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "polymer matrix".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 13-15 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20100209472) in view of Calabrese et al. (US20100100124) and Chiang et al. (US20090297591).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Wang teaches a medical device for delivering a therapeutic agent to a tissue. The medical device has a layer overlying the exterior surface of the medical device. The layer contains a therapeutic agent, an antioxidant, and an additive (abstract). In one embodiment, the medical device is a patch (page 3, [0021]). In certain embodiment, the additive includes Soluplus, polyvinyl caprolactam polyvinyl acetate polyethylene glycol copolymer, poly(ethylene glycol) oligomers, a block copolymer of polyethylene and polypropylene glycol and combination thereof (page 4-5, [[0026]). In another embodiment, the additive is polyethylene glycol or polyvinyl alcohol, polyvinylpyrrolidione (page 8, [0053]).  The drugs or biologically active materials, which can be used in embodiments of the present invention, can be any therapeutic agent or 
	Calabrese et al. teaches Compounds are provided which can form bioabsorbable compositions useful as adhesives and/or sealants for medical/surgical applications (abstract). In one embodiment, a polyethylene glycol ("PEG") may be utilized as the dihydroxy compound. It may be desirable to utilize a PEG with a molecular weight ranging from about 200 to about 1000, typically from about 400 to about 900. Suitable PEGs are commercially available from a veracity of sources under the designations PEG 200,  PEG 400, PEG 600 and PEG 900 ([0016]). In one embodiment, bioactive agent includes anticholinergic agents such as oxybutynin ([0052]). A patch comprising: a cured, non-porous film comprising a composition; and an uncured layer of the composition applied to a surface of the cured layer (claim 1).  
	Chiang et al. teaches compositions and methods for the transdermal delivery of a pharmaceutically active compound (abstract). A transdermal patch has three layers: a backing layer, a drug/adhesive matrix, and a release layer. The backing layer can be made of any suitable material that is impermeable to the components used in the drug/ adhesive matrix and is capable of protecting the patch from the environment when applied to the skin (page 1-2, [0018-0019]). Accordingly, in some embodiments, the oxybutynin, or rivastigmine, all of which are soluble in the adhesive. The amount of the pharmaceutically active ingredient in the adhesive can be in the range of about 1 % to about 10% by weight (page 2, [0032]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Wang is that Wang  do not expressly teach impermeable backing layer, oxybutynin and PEG 200. This deficiency in Wang is cured by the teachings of Calabrese et al. and Chiang et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, as suggested by Calabrese et al. and Chiang et al., and produce the instant invention.
Wand teaches a medical device in the form of patch comprising a layer comprising a therapeutic agent, an antioxidant, and an additive and the additive includes polyvinyl caprolactam polyvinyl acetate polyethylene glycol copolymer and PEG.
One of ordinary skill in the art would have been motivated to include oxybutynin as active ingredient, PEG 200 as PEG polymer and impermeable backing layer in the Calabrese et al. teaching oxybutynin as suitable active and PEG 200 as suitable PEG in patch; Chiang teaching impermeable backing layer and oxybutynin as suitable active in patch, it is obvious for one of ordinary skill in the art to include oxybutynin as active ingredient, PEG 200 as PEG polymer and impermeable backing layer in the patch and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1-2, Wang teaches polyvinyl caprolactam polyvinyl acetate polyethylene glycol copolymer and PEG as two polymer in the drug layer, and no additional polymer (including adhesive polymer) is required, no additional adhesive layer is required.
Regarding claims 6-7, 9 and 15, Chiang teaches oxybutynin from 1-10%, Wang teaches antioxidant is 1-2% of active drug, thus, antioxidant is 0.01% to 0.2%. Wang teaches both the weight percent of drug and additives in the solvent may be in the range of 0.1-80% by weight, thus, additive can be the same or eight times more than the drug when the drug is 10% of the matrix layer. Therefore, as additive, it is obvious to have 60% polyvinyl caprolactam polyvinyl acetate polyethylene glycol copolymer and 10% of PEG 200.
Regarding claim 11, this is product by process. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ hydrated (vitrified matrix) collagen gel differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.